DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
The instant invention is drawn to a method of manufacturing shaped porous articles, comprising employing hollow beads comprising a skin of thermoplastic elastomer and a gas- filled cell, wherein the skin of the hollow beads has a wall thickness in the range from 0.02 to 2 mm.	
While the prior art of record fairly teaches/suggests methods of manufacturing shaped porous articles, comprising employing hollow beads comprising a skin of thermoplastic elastomer and a gas- filled cell, the prior art does not disclose employing hollow beads comprising an thermoplastic elastomer skin wherein the skin of the hollow beads has a wall thickness in the range from 0.02 to 2 mm.  The bead skin thickness is the only feature that patentably differentiates the claimed invention and the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

ISZ